UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-31121
                         Summary Calendar


             ANITA WOODS, Administrator, on behalf of
          Edwin Woods, on behalf of Edwin Woods Estate,

                                                Plaintiff-Appellant,


                              VERSUS


                    UNITED STATES OF AMERICA,

                                                Defendant-Appellee.




          Appeal from the United States District Court
              For the Western District of Louisiana
                          (95-CV-1146-A)
                          April 5, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     On July 4, 1994, Edwin Woods, the husband of plaintiff, Anita

Woods, drowned at Valentine Lake in the Kisatchie National Forest

located in Rapides Parish, Louisiana.       Plaintiff brought suit

against the United States under the Federal Tort Claims Act (FTCA),

28 U.S.C. § 1346, §§ 2671-2680, alleging negligence on the part of

the United States in the maintenance of the swimming area at


     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Valentine Lake.   The United States moved to dismiss the complaint

under FED. R. CIV. P. 12(b) or, in the alternative, for summary

judgment under FED. R. CIV. P. 56, on the grounds that (i) if a

private person had been the owner of Valentine Lake, such person

would have been released from liability under Louisiana law by the

Recreational Use Statute, 9 LA. REV. STAT. ANN. § 2795 (West 1991),

and therefore the United States could not be liable under the FTCA;

and (ii) the United States was exempted from liability under the

discretionary function exception of the FTCA itself.   The district

court granted the motion to dismiss and plaintiff appealed.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons set forth

by the district court in its ruling filed under date of October 6,

1995, we affirm the final judgment entered of even date therewith.

                     AFFIRMED.




                                 2